Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 1 of 27




          EXHIBIT 10
 Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 2 of 27




  Risk Evaluation and
  Mitigation Strategies:
Modifications and Revisions
         Guidance for Industry




            U.S. Department of Health and Human Services
                     Food and Drug Administration
           Center for Drug Evaluation and Research (CDER)
          Center for Biologics Evaluation and Research (CBER)

                              July 2019
                             Drug Safety

                              Revision 1
       Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 3 of 27




  Risk Evaluation and
  Mitigation Strategies:
Modifications and Revisions
                   Guidance for Industry
                                   Additional copies are available from:

                           Office of Communications, Division of Drug Information
                                   Center for Drug Evaluation and Research
                                        Food and Drug Administration
                           10001 New Hampshire Ave., Hillandale Bldg., 4th Floor
                                       Silver Spring, MD 20993-0002
          Phone: 855-543-3784 or 301-796-3400; Fax: 301-431-6353; Email: druginfo@fda.hhs.gov
           https://www.fda.gov/drugs/guidance-compliance-regulatory-information/guidances-drugs

                                                  and/or

                            Office of Communication, Outreach, and Development
                                Center for Biologics Evaluation and Research
                                        Food and Drug Administration
                              10903 New Hampshire Ave., Bldg. 71, Room 3128
                                        Silver Spring, MD 20993-0002
                      Phone: 800-835-4709 or 240-402-8010; Email: ocod@fda.hhs.gov
https://www.fda.gov/vaccines-blood-biologics/guidance-compliance-regulatory-information-biologics/biologics-
                                                   guidances




                      U.S. Department of Health and Human Services
                               Food and Drug Administration
                     Center for Drug Evaluation and Research (CDER)
                    Center for Biologics Evaluation and Research (CBER)

                                               July 2019
                                              Drug Safety

                                               Revision 1
              Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 4 of 27



                                                        TABLE OF CONTENTS

I.           INTRODUCTION............................................................................................................. 1
II.          BACKGROUND ............................................................................................................... 2
III.         POLICY ............................................................................................................................. 3
     A.      REMS Revisions ............................................................................................................................. 4
     B.      REMS Modifications ..................................................................................................................... 5
          1. Minor REMS Modifications ............................................................................................................. 5
          2. Major REMS Modifications ............................................................................................................. 7
IV.          SUBMISSION PROCEDURES ..................................................................................... 10
     A.      General Considerations ............................................................................................................... 11
     B.      Content and Format .................................................................................................................... 11
       1. Administrative Content .................................................................................................................. 11
       2. REMS History ................................................................................................................................ 12
       3. Adequate Rationale for REMS Modifications ................................................................................ 12
     C. Submission of Proposed REMS Changes................................................................................... 13
V.           FDA TIME FRAMES FOR REMS CHANGES .......................................................... 14
     A.      REMS Revisions ........................................................................................................................... 15
     B.      Minor REMS Modifications........................................................................................................ 15
     C.      Major REMS Modifications........................................................................................................ 15
     D.      REMS Modification Due to Safety Labeling Changes ............................................................. 15
     E.      Submissions Containing More Than One Type of REMS Change ......................................... 16
     F.      REMS Modifications Included in Other Submissions .............................................................. 16
     G.      Posting Revised and Modified REMS on the FDA Website ..................................................... 16
VI.          CONTACT INFORMATION ........................................................................................ 17
APPENDIX: SUBMISSION PROCEDURES FOR CHANGES TO APPROVED REMS . 18
           Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 5 of 27
                           Contains Nonbinding Recommendations


                       Risk Evaluation and Mitigation Strategies:
                             Modifications and Revisions
                                Guidance for Industry1



This guidance represents the current thinking of the Food and Drug Administration (FDA or Agency) on
this topic. It does not establish any rights for any person and is not binding on FDA or the public. You
can use an alternative approach if it satisfies the requirements of the applicable statutes and regulations.
To discuss an alternative approach, contact the FDA office responsible for this guidance as listed on the
title page.




I.         INTRODUCTION

This guidance provides information on how the FDA defines the types of changes to approved
risk evaluation and mitigation strategies (REMS), how application holders 2 should submit
changes to an approved REMS, 3 and how the FDA will process submissions from application
holders for changes to REMS. Specifically, this guidance provides information, as described in
section 505-1(h) of the Federal Food, Drug, and Cosmetic Act (FD&C Act), on what types of
changes to REMS will be considered modifications of the REMS and what types of changes will
be considered revisions of the REMS (changes that may be implemented following notification
to the FDA). 4 This guidance is issued pursuant to section 505-1(h)(2)(A)(ii), (iii), and (iv) of the
FD&C Act and section 1132(c) of Public Law 112-144.




1
  This guidance has been prepared by the Office of New Drugs, the Office of Surveillance and Epidemiology, and
the Office of Compliance in the Center for Drug Evaluation and Research (CDER) in cooperation with the Center
for Biologics Evaluation and Research at the Food and Drug Administration.
2
 Under section 505-1(b)(7) of the Federal Food, Drug, and Cosmetic Act, the term responsible person means “the
person submitting a covered application or the holder of the approved such application.” For ease of reference, this
guidance refers to a responsible person as an application holder.
3
  The REMS is the enforceable document that describes the elements that an application holder is required to
implement to mitigate a specific, serious risk listed in the labeling of the drug. All proposed materials that are
included as part of the REMS (e.g., communication and educational materials, Medication Guide, patient package
insert, enrollment forms, prescriber and patient agreements) are also approved, and are appended to the REMS
document. This guidance refers to these materials as REMS materials.
4
    See 21 U.S.C. 355-1(h)(2)(A) and P.L. 112-144, §1132(c).




                                                          1
         Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 6 of 27
                         Contains Nonbinding Recommendations


This guidance applies to all types of REMS, including REMS that are part of a shared system
(SS REMS). 5,6

This guidance does not address additional submission procedures that may apply to application
holders proposing changes to REMS that are part of a shared system and that use a drug master
file (DMF) for their REMS submissions. 7

This guidance is being issued consistent with the FDA’s good guidance practices regulation (21
CFR 10.115). The guidance represents the Agency’s current thinking on changes to REMS. It
does not create or confer any rights for or on any person and does not operate to bind FDA or the
public.


II.      BACKGROUND

A REMS is a required risk management plan that uses tools beyond the prescribing information
(the package insert) to ensure that the benefits of certain drugs outweigh their risks. 8 If the FDA
determines that a REMS is necessary to ensure that the benefits of a drug outweigh its risks, the
FDA is authorized to require a REMS for such drugs under section 505-1 of the FD&C Act. 9
Section 505-1(g) and (h) includes provisions regarding the assessment and modification of an
approved REMS.

An application holder may propose a REMS modification at any time. In addition, when the
FDA determines that a modification of a REMS is necessary to ensure that the benefits of a drug
outweigh its risks or to minimize the burden on the health care delivery system of complying
with the REMS, the FDA has the authority to require that the application holder submit a
proposed modification to a REMS under section 505-1(g) of the FD&C Act.



5
  For the purposes of this guidance, a shared system REMS (SS REMS) is a program that encompasses multiple
prescription drugs and is developed and jointly implemented by two or more application holders. An SS REMS
includes a single, shared system REMS as defined in section 505-1(i)(1)(B) of the FD&C Act.
6
 See the draft guidance for industry Development of a Shared System REMS (June 2018). When final, this guidance
will represent the FDA’s current thinking on this topic. For the most recent version of a guidance, check the FDA
guidance web page at https://www.fda.gov/regulatory-information/search-fda-guidance-documents.
7
 For submission procedures for changes to SS REMS that use a DMF for their submissions, see the draft guidance
for industry Use of a Drug Master File for Shared System REMS Submissions (November 2017). When final, this
guidance will represent the FDA’s current thinking on this topic.
8
 For the purposes of this guidance, unless otherwise specified, references to drugs include drugs approved under the
FD&C Act and biological products licensed under the Public Health Service Act (PHS Act), other than biological
products that also meet the definition of a device in section 201(h) of the FD&C Act (21 U.S.C. 321(h)).
9
 Section 505-1 applies to applications for prescription drugs submitted under FD&C Act subsections 505(b) (i.e.,
new drug applications) or (j) (i.e., abbreviated new drug applications), and applications under section 351 of the
PHS Act (i.e., biologics license applications).



                                                          2
           Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 7 of 27
                           Contains Nonbinding Recommendations


The Food and Drug Administration Safety and Innovation Act (FDASIA) amended the REMS
modification provisions under section 505-1(g) and (h) of the FD&C Act. Section 505-1(h), as
amended by FDASIA, requires the FDA to review and act on proposed minor modifications, as
defined in guidance, within 60 days. 10 It also requires the FDA to establish, through guidance,
that certain modifications can be implemented following notification to the FDA. 11 In addition,
section 505-1(h) requires the FDA to review and act on REMS modifications to conform the
strategy to approved safety labeling changes, or to a safety labeling change that the FDA has
directed the application holder make pursuant to section 505(o)(4) of the FD&C Act, within 60
days. 12 Finally, section 505-1(g)(4)(A) of the FD&C Act as amended by FDASIA specifies that
proposed REMS modifications no longer require submission of a REMS assessment; instead,
proposed modifications must include an adequate rationale for the proposed changes.

Existing FDA regulations describe how to make changes to approved applications, and include a
mechanism for rapid implementation of certain changes. 13 Some changes must be submitted as a
prior approval supplement (PAS) and approved before they are implemented. Changes-being-
effected (CBE) supplements may be implemented at the time they are submitted or 30 days
following submission. 14 If a supplement was inappropriately submitted as a CBE, the FDA will
notify the application holder that the proposed change(s) require FDA approval before
implementation. A description of how these existing submission requirements apply to proposed
REMS changes is provided below in greater detail.


III.       POLICY

Changes to REMS will be categorized as REMS revisions, minor REMS modifications, or major
REMS modifications, based on the degree of their potential effect on (1) the information
provided in the REMS related to the serious risk(s) associated with the drug; (2) the safe use of
the drug; and/or (3) the actions that the application holder, patients, health care providers, and
other stakeholders must take to comply with the REMS.

10
   See section 505-1(h)(2)(A)(ii) of the FD&C Act. Section 1132(c) of FDASIA also provides that the FDA “shall
issue guidance that, for purposes of section 505-1(h)(2)(A) of the [FD&C Act], describes the types of modifications
to approved risk evaluation and mitigation strategies that shall be considered to be minor modifications of such
strategies.”
11
  See section 505-1(h)(2)(A)(iv) of the FD&C Act. The FDA interprets certain modifications that can be
implemented upon notification to the FDA to be changes to a REMS that are editorial in nature or appropriate for
submission in an annual report, and therefore calls these REMS changes revisions to differentiate these changes
from modifications that require the submission of a supplement and the FDA review and action.
12
     See section 505-1(h)(2)(A)(iii) of the FD&C Act.
13
     See 21 CFR 314.70 and 601.12.
14
   PAS-proposed changes must be approved by the FDA before implementation (21 CFR 314.70(b) and 21 CFR
601.12(b)(3) and (f)(1)). CBE supplements contain changes that may be implemented by the application holder
either immediately upon FDA receipt of the supplement (CBE-0 supplements) (21 CFR 314.70(c)(6) and
601.12(c)(5) and (f)(2)(ii)) or 30 days after FDA receipt of the supplement (CBE-30 supplements) (21 CFR
314.70(c) and 601.12(c)(3)).



                                                         3
           Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 8 of 27
                           Contains Nonbinding Recommendations



Tables 1 through 4 provide examples of REMS revisions and minor and major REMS
modifications. These tables are intended to be a representative, rather than comprehensive, list
of examples.

           A.       REMS Revisions

REMS revisions are defined as editorial changes that do not affect:

       •   The information contained in the REMS document and/or REMS materials about the
           serious risk or safe use of the drug

       •   The actions application holders, patients, health care providers, or other stakeholders
           must take to comply with the REMS, or the REMS materials that support those actions

Examples of REMS revisions are provided in Table 1.

Table 1. REMS Revisions (Submitted as REMS Revisions and Summarized in the Annual
Report) 15
 Examplesa
 • Changes in the application holder name or address to reflect transfer of application
    ownershipb
 • Updates to the application holder’s contact information (e.g., mailing address, telephone
    number, fax number, and/or email address)
 • Editorial changes, such as:
    ‒ Changes in International Classification of Diseases code(s) in the REMS materials or
       on the REMS website
    ‒ Changes to the application holder’s internal tracking information (e.g., tracking
       numbers) on REMS forms
    ‒ Changing the application holder’s signatory for a Dear Health Care Provider Letter that
       is part of the REMS materials
    ‒ Changing a trademark symbol, designated by ™, to the registered trademark symbol,
       designated by ®
    ‒ Changes to the approved package count configuration that result in changes to the
       REMS materials (e.g., a change in the national drug code number(s))
                                                                                       continued




15
     See section IV., Submission Procedures.


                                                   4
              Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 9 of 27
                              Contains Nonbinding Recommendations


Table 1, continued
 Examplesa
    •       Correction of grammatical, formatting, and/or typographical errors, for example:
               “[DRUG] are is associated with the potential risk risks of seizure and hepatotoxicity.”
               “Health care prviders providers who prescribe [DRUG] must be specally specially
               certified.”
    •       The following changes to a Medication Guide that is an element of a REMS:c
            ‒ Changes in the application holder’s name and/or place of businessd
            ‒ Insertions of the date of the most recent revision of the Medication Guidee
            ‒ Addition of the side effects statement and toll-free number for reporting adverse events
               to a Medication Guidef
a
  The types of REMS changes in italic font are provided for illustrative proposes. Additions are noted by underline
  and deletions are noted by strikethrough.
b
  Application holders are responsible for reporting a transfer of ownership in accordance with Federal regulations.
  The FDA must be notified in writing by the new and former application holders at the time of transfer in ownership
  of a new drug application (NDA), abbreviated new drug application (ANDA), or biologics license application
  (BLA) (21 CFR 314.72; 21 CFR 601.12(f)(1)).
c
  See 21 CFR 314.70(b)(2)(v)(B) for NDAs and 21 CFR 601.12(f)(3)(C) for BLAs.
d
  See 21 CFR 208.20(b)(8)(iii).
e
  See 21 CFR 208.20(b)(8)(iv).
f
  See the guidance for industry Medication Guides — Adding a Toll-Free Number for Reporting Adverse Events
(June 2009). We update guidances periodically. For the most recent version of a guidance, check the FDA
guidance web page at https://www.fda.gov/regulatory-information/search-fda-guidance-documents.

              B.     REMS Modifications

Proposed REMS modifications are divided into two categories: minor modifications and major
modifications.

              1.     Minor REMS Modifications

Minor REMS modifications are defined as changes that have a limited effect on:

        •     The information contained in the REMS document and/or REMS materials about the
              serious risk or safe use of the drug

        •     The actions application holders, patients, health care providers, or other stakeholders
              must take to comply with the REMS, or on the REMS materials that support those actions

These should be submitted as a CBE-30 supplement (see section IV., Submission Procedures).
Examples of minor REMS modifications are provided in Table 2.




                                                         5
           Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 10 of 27
                            Contains Nonbinding Recommendations


Table 2. Minor REMS Modifications (Submitted as CBE-30 Supplements 16)
 Type of Change     Examples
 Minor modifications      •          Addition of an approved new strength or dosage regimen of the
 that have a limited                 druga
 effect on information    •          Removal of a strength or dosage form of the drug (other than
 contained in the                    from the Medication Guide) because either FDA approval has
 REMS about the                      been withdrawn and documented by publication of a Federal
 serious risk or safe use            Register notice for the strength/dosage form, or the FDA has
 of the drug                         determined that the strength/dosage form was withdrawn from
                                     sale for reasons of safety or effectiveness
                                 •   Addition of an authorized generic
                                 •   Adding, removing, or changing information about another drug
                                     that is mentioned in the REMS document and/or materials, but is
                                     not the drug for which the REMS was required
                                     ‒ Adding a new, recently approved drug to a class of drugs
                                         already mentioned in the REMS materials as having the
                                         potential to cause drug-drug interactions
                                 •   Adding information previously reviewed and approved for one
                                     application that is part of an SS REMS to the REMS document
                                     and/or REMS materials for the other applications in the SS
                                     REMS
                                     ‒ Adding a new, recently approved drug in a class to the REMS
                                        document and/or REMS materials for the other applications in
                                        the SS REMS
                                     ‒ Adding new information about an existing drug in a class to
                                        the REMS document and/or REMS materials for the other
                                        applications in the SS REMS
                                 •   Changes to graphics, including changes to the existing
                                     manufacturer’s logo or the logo for the REMS program
                                                                                              continued




16
     See section IV., Submission Procedures.


                                                      6
           Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 11 of 27
                            Contains Nonbinding Recommendations


Table 2, continued
 Type of Change                  Examples
    Minor modifications    •         Adding a professional society to the list of required recipients of a
    that have a limited              Dear Health Care Provider Letter required in the REMS materials
    effect on the actions  •         Converting an existing prescriber enrollment form into another
    application holders,             format to allow for online registration, in addition to paper
    patients, health care            enrollment via email or fax, without altering the prescriber
    providers, and other             certification requirements
    stakeholders must take
    to comply with the     •         Creating or converting an existing health care facility enrollment
    REMS                             form to allow closed (i.e., self-contained) health care systems to
                                     enroll
                                 •   Changing an existing health care provider or patient enrollment
                                     form to collect additional demographic information
                                 •   Changes to the hours of operation for the REMS call center
                                 •   Limited changes to the REMS website to improve functionality
                                     (ease of use) for stakeholders
                                 •   Limited changes to the REMS website to clarify current processes
                                     required of stakeholders (e.g., changes to clarify how health care
                                     providers should navigate the website to complete enrollment in
                                     the REMS)
                                 •   Adding approved REMS materials (new or modified) to the
                                     REMS website
                                 •   Changing the timetable for submission of assessment for REMS
                                     involving multiple drugs in the same class and owned by the
                                     same application holder to synchronize the assessment due date(s)
                                 •   Re-ordering the risk information in the REMS materials
a
    Proposals for a new dose regimen or strength of a drug are submitted as supplemental efficacy or chemistry,
    manufacturing, and controls (CMC) applications. Proposed REMS modifications submitted or required as part of
    an efficacy or CMC supplement will be reviewed and acted on as part of that supplement, and not according to the
    time frames described above for REMS revisions, minor modifications, or major modifications. See section V.F.,
    REMS Modifications Included in Other Submissions.

           2.       Major REMS Modifications

Major REMS modifications are defined as changes that have a substantial effect on:

       •   The information contained in the REMS document and/or REMS materials about the
           serious risk or safe use of the drug

       •   The actions application holders, patients, health care providers, or other stakeholders
           must take to comply with the REMS, or the REMS materials that support those actions




                                                           7
           Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 12 of 27
                            Contains Nonbinding Recommendations


Major REMS modifications include changes to provide new information about the serious risk(s)
or safe use of the drug. In addition, modifications to the strategy due to approved safety labeling
changes, or to a safety labeling change that the FDA has directed the application holder to make
pursuant to section 505(o)(4) of the FD&C Act, are considered major REMS modifications. The
FDA interprets REMS modifications that conform to safety labeling changes in section 505-
1(h)(2)(A)(iii) of the FD&C Act to refer to modifications that transfer the newly approved
labeling language into the existing REMS and/or REMS materials. Overall design,
programmatic, and/or implementation changes to the REMS that result from approved (or
ordered) safety labeling changes are not considered conforming REMS modifications.

Examples of major REMS modifications are provided in Tables 3 and 4. Major REMS
modifications should be submitted as a PAS (see section IV., Submission Procedures).

Table 3. Major REMS Modifications (Submitted as a PAS 17)
 Type of Change      Examples
 Major modifications              •   Addition, removal, or change to a REMS goal
 that have a substantial          •   Addition of new information about the serious risks associated
 effect on information                with the drug
 contained in the REMS
 about the serious risk           •   Addition of a new indication for use that may alter the serious
 or safe use of the drug              risks (in relation to benefits) of the drug for the new patient
                                      populationa
                                  •   Addition of new information about drug administration that
                                      affects patient safety
                                  •   Changing the type, frequency, and/or timing of patient
                                      laboratory testing required as part of the documentation of safe-
                                      use conditions
                                  •   Any change to a Medication Guide that is an element of a REMS
                                      and for which FDA approval of the change is requiredb
                                                                                               continued




17
     See section IV., Submission Procedures.


                                                       8
         Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 13 of 27
                          Contains Nonbinding Recommendations


Table 3, continued
 Type of Change                Examples
    Major modifications        •    Removing or adding an element of the REMS
    that have a substantial    •    Substantially modifying an existing REMS element, including:
    effect on the actions
    applications holders,           ‒ Changes to the timetable for submission of assessments of
    patients, health care              the REMS that alter the frequency and/or number of the
    providers, and other               assessments
    stakeholders must take          ‒ Changes to an ETASUc that modify the verification process
    to comply with the                 required for the drug to be dispensed to patients
    REMS                            ‒ Adding a new letter to health professional societies to the
                                       REMS materials to describe new or clarified information
                                       about a serious risk
                                    ‒ Adding/removing the REMS website from the
                                       communication plan or an ETASU
                               •    Substantial changes to a REMS tool, including:
                                    ‒ Changing the prescriber enrollment form to add/remove an
                                       attestation that the prescriber understands the serious risk(s)
                                       of the drug
                                    ‒ Extensive changes to a patient brochure to better educate
                                       patients about the serious risk(s) of the drug
                                    ‒ Adding or removing a prescriber educational tool, such as a
                                       slide deck or safety information brochure
                               •    Modification that proposes releasing the REMS requirement
                               •    Changing a REMS for an individual product to an SS REMSd
a
  See section V.F., REMS Modifications Included in Other Submissions.
b
  See 21 CFR 314.70(b)(2)(v)(B) and 601.12(f)(1). For a Medication Guide that is an element of a REMS, if the
  changes are required under section 505(o)(4) of the FD&C Act, the changes should be submitted in accordance
  with the procedures described in the guidance for industry Safety Labeling Changes — Implementation of Section
  505(o)(4) of the FD&C Act (July 2013).
c
  ETASU = elements to assure safe use
d
  See the draft guidance for industry Development of a Shared System REMS (June 2018) for additional policies and
  procedures for modifying the REMS for an individual product to an SS REMS. When final, this guidance will
  represent the FDA’s current thinking on this topic. For the most recent version of a guidance, check the FDA
  guidance web page at https://www.fda.gov/regulatory-information/search-fda-guidance-documents.




                                                        9
           Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 14 of 27
                            Contains Nonbinding Recommendations


Table 4. REMS Modifications Due to Safety Labeling Changes (Type of Major
Modification, Submitted as a PAS 18)
 Type of Change            Examples
 Changes that are          • Updating language in the existing prescriber or pharmacy
 considered conforming        training materials to reflect approved safety labeling changes
 (i.e., modifications that    made to the WARNINGS and PRECAUTIONS sections of the
 transfer the newly           package insert.
 approved labeling         • Addition of newly approved language from the product labeling
 language into the            describing new adverse reactions and drug-drug interactions to
 existing REMS and/or         the REMS patient education brochure
 REMS materials (60-
 day review))
 Changes that are not      • Addition of a new ETASUa requiring the documentation of safe-
 considered conforming        use conditions, based on the newly approved language in the
 (i.e., overall               BOXED WARNING and CONTRAINDICATIONS sections of
 programmatic and/or          the package insert
 implementation            • Addition of a new Dear Health Care Provider Letter to the
 changes to the REMS          REMS materials that describes a new serious risk added to the
 that result from             product labeling
 approved (or ordered)
 safety labeling changes • Extensive changes to prescriber training materials to add new
 (180-day review))            patient monitoring procedures necessary to address a new
                              serious risk described in approved product labeling
a
     ETASU = elements to assure safe use



IV.        SUBMISSION PROCEDURES

This section provides an overview of submission procedures that apply to all REMS changes
(revisions and modifications). The Appendix summarizes the relevant information that should
be included in these submissions. 19




18
     See section IV., Submission Procedures.
19
  The Electronic Submissions Gateway web page (https://www.fda.gov/industry/electronic-submissions-gateway)
provides email addresses to which application holders can send questions about electronic submissions (e.g.,
location of REMS materials in the electronic common technical document) and general questions about sending
electronic submissions through the electronic submissions gateway. Application holders also can refer to the
guidance for industry Providing Regulatory Submissions in Electronic Format — General Considerations (January
1999).




                                                      10
          Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 15 of 27
                           Contains Nonbinding Recommendations


           A.      General Considerations

When the FDA requires a REMS change, 20 the FDA will describe the required change and the
type of submission that is needed (CBE-30 supplement or PAS).

Application holders who wish to seek advice from the FDA before submission of a proposed
REMS modification may do so in accordance with established FDA procedures. 21

           B.      Content and Format

           1.      Administrative Content

Submissions should include:

           a) The appropriate submission identifier in bold capital letters at the top of the first page
              of the submission and completed Form FDA 356h (see the Appendix).

           b) A detailed description of the REMS changes to allow the FDA to determine quickly if
              the appropriate submission category has been used. This information can be included
              in the submission or the cover letter.

           c) A clean (without track changes) Word version of the changed REMS and REMS
              materials.

           d) A redlined (track changes) Word version of the changed REMS and REMS materials.

           e) One PDF file that includes a clean version of the changed REMS document and
              REMS materials.

           f) A clean (without track changes) Word version of the updated REMS Supporting
              Document 22 to align with changes made to the REMS document and REMS
              materials, as appropriate.



20
     See section 505-1(g)(4)(B) of the FD&C Act.
21
  See the draft guidance for industry Formal Meetings Between the FDA and Sponsors or Applicants of PDUFA
Products (December 2017) (when final, this guidance will represent the FDA’s current thinking on this topic).
Application holders seeking FDA advice about proposed modifications to REMS for drugs approved under an
ANDA should contact the Office of Bioequivalence in the Office of Generic Drugs in CDER (see section VI.,
Contact Information).
22
   The REMS Supporting Document expands on information in the REMS document and provides additional
information about the REMS, such as the rationale for, and supporting information about, the design,
implementation, and assessment of the REMS. See the draft guidance for industry Format and Content of a REMS
Document (October 2017). When final, this guidance will represent the FDA’s current thinking on this topic. The
statutory requirements for REMS revisions and modifications do not apply to the REMS Supporting Document (i.e.,
changes to the REMS supporting document are neither REMS revisions nor modifications).


                                                       11
          Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 16 of 27
                           Contains Nonbinding Recommendations


           g) A redlined (track changes) Word version of the updated REMS Supporting
              Document.

           h) A REMS history of all changes to the REMS since originally approved (see section
              IV.B.2., REMS History).

           i) For REMS modifications only: An adequate rationale for the proposed
              modifications (see section IV.B.3., Adequate Rationale for REMS Modifications).

           2.      REMS History

For all REMS changes, the FDA recommends application holders include a REMS history that
outlines all changes made to the REMS since its original approval.

The REMS history should be similar in format to the history of labeling changes provided in
submissions containing new labeling. 23,24 The REMS history should be in a tabular format that
lists all approved and/or pending REMS changes with the approval or submission date,
respectively, a summary of the changes (revisions and/or modifications), and a list of affected
REMS materials.

           3.      Adequate Rationale for REMS Modifications

All proposed REMS modifications (minor or major) initiated by the application holder must
include an adequate rationale. 25 The rationale may include, but is not limited to, the reason(s)
why the proposed modification is necessary; the potential effect of the proposed modification on
how the REMS addresses the serious risk(s) for which the REMS was required, on patient access
to the drug, and/or on the burden on the health care delivery system; and other appropriate
evidence or data to support the proposed change. If a REMS assessment was submitted in the
previous 18 months and includes data to support the proposed change, then it can be referenced
as the adequate rationale.

When considering a proposed REMS modification as part of an efficacy supplement for a new
indication for use (see section IV.C., Submission of Proposed REMS Changes), the REMS
assessment that is required in accordance with section 505-1(g)(2)(A) of the FD&C Act will be
considered the adequate rationale to support the proposed REMS modification. This adequate
rationale should include:


23
  See the eCTD Technical Conformance Guide, Technical Specifications Document. This document is
incorporated by reference in the guidance for industry Providing Regulatory Submissions in Electronic Format —
Certain Human Pharmaceutical Product Applications and Related Submissions Using the eCTD Specifications
(January 2019).
24
  For an example of a REMS history, see the draft guidance for industry Use of a Drug Master File for Shared
System REMS Submissions (November 2017). When final, this guidance will represent the FDA’s current thinking
on this topic.
25
     See section 505-1(g)(4)(A) of the FD&C Act.


                                                       12
           Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 17 of 27
                            Contains Nonbinding Recommendations


       •   In every case: An evaluation of how the benefit-risk profile will or will not change with
           the new indication and the implications of any changes on the currently approved REMS

       •   If the new, proposed indication for use introduces unexpected risks: A description of
           those risks and an evaluation of whether those risks can be appropriately managed with
           the currently approved REMS

       •   If the proposed REMS modification is based on a change in the benefit-risk profile or
           because of the new indication of use: Explanation of the reason(s) why the proposed
           REMS modification is necessary; the potential effect of the proposed changes on how the
           REMS addresses the serious risk(s) for which the program was required, on patient
           access to the drug, and/or on the burden on the health care delivery system; and other
           appropriate evidence or data to support the proposed change

       •   If a REMS assessment was submitted in the 18 months before submission of the
           supplemental application for a new indication for use: A statement about whether the
           REMS was meeting its goals at the time of the last assessment and if any modifications of
           the REMS have been proposed since that assessment

       •   If a REMS assessment was not submitted in the 18 months before submission of the
           supplemental application for a new indication for use: Include as many of the currently
           listed assessment plan items as feasible

If the proposed REMS modifications are submitted in accordance with an FDA requirement to
modify the REMS, 26 submission of an adequate rationale is not required as long as the proposed
changes are identical to or consistent with those specified by the FDA. If the proposed REMS
modification supplement includes changes that differ from the modifications described by the
FDA, an adequate rationale is required for those proposed changes in accordance with section
505-1(g)(4)(A) of the FD&C Act.

If the proposed REMS modifications are due to approved safety labeling changes, or to safety
labeling changes that the FDA has ordered the application holder to make, the adequate rationale
can consist of a statement that the REMS changes are submitted due to the approved or ordered
safety labeling changes (see section V.D., REMS Modification Due to Safety Labeling Changes).

           C.      Submission of Proposed REMS Changes

Revisions should be submitted as “REMS Revision,” a submission type similar to drug
correspondence. REMS revisions should be documented in the next annual report 27 and
submitted at the time the revisions are implemented so that the current REMS document and


26
     See section 505-1(g)(4)(B) of the FD&C Act.
27
  A summary of REMS revisions should be included under section c of the next NDA, BLA, or ANDA annual
report (21 CFR 314.81(b)(2)(iii)(c)).



                                                    13
           Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 18 of 27
                            Contains Nonbinding Recommendations


REMS materials are publicly displayed on the FDA web page of approved REMS. 28,29 Because
REMS revisions are not submitted as supplemental applications, they do not require FDA action,
and can be implemented following receipt by the FDA.

Proposed minor REMS modifications should be submitted as a CBE-30 supplement; proposed
major modifications should be submitted as a PAS.

Proposed REMS modifications submitted to conform a REMS to approved or ordered safety
labeling changes are major modifications and should be submitted as a PAS. However, these
modifications are subject to a different time frame for review than other major modifications and
safety labeling changes supplements submitted under section 505(o)(4) (see section V.D., REMS
Modification Due to Safety Labeling Changes).

Application holders can submit multiple proposed REMS modifications of the same type (e.g.,
multiple minor modifications) in a single submission.

Application holders also can submit a single submission that contains REMS changes of
different types (e.g., REMS revisions and minor (or major) modifications; or minor
modifications and major modifications). However, a single submission with multiple REMS
changes will affect the time frame for review of the submission (see section V.E., Submissions
Containing More Than One Type of REMS Change).

A REMS assessment, supplemental efficacy application, or a supplemental CMC application
may result in changes to an approved REMS. 30 REMS modifications included in these
applications should include the relevant information for the submission and should be submitted
according to the instructions described in the Appendix.


V.         FDA TIME FRAMES 31 FOR REMS CHANGES

The FDA will promptly assess submissions that contain proposed REMS changes to determine
whether the proposed changes meet the criteria for the type of submission used (i.e., CBE-30 for
minor REMS modifications or a PAS for major REMS modifications, including REMS
modifications due to safety labeling changes). If the FDA determines that the REMS changes
are not appropriately categorized and submitted, the FDA will notify the application holder, in


28
     See section 505-1(h)(2)(C) of the FD&C Act.
29
   See the FDA web page Approved Risk Evaluation and Mitigation Strategies (REMS) — REMS@FDA, available
at https://www.accessdata.fda.gov/scripts/cder/rems/index.cfm.
30
   Examples of REMS modifications that may result from efficacy supplements include addition of a new dosing
regimen, or a new indication for use (see Tables 2 and 3). An example of a REMS modification that may result
from a CMC supplement is addition of a new packaging to the REMS document and/or the appended REMS
materials.
31
     The time frames described in this section refer to calendar days.


                                                            14
           Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 19 of 27
                            Contains Nonbinding Recommendations


writing, within 14 days of receipt of the submission, and as described in the following
subsections.

           A.       REMS Revisions

REMS revisions are not submitted as supplemental applications; therefore, they do not require
FDA action. Application holders can implement REMS revisions following receipt by the FDA.

           B.       Minor REMS Modifications

The FDA will review and act on proposed minor REMS modifications within 60 days of
receipt. 32 Although the application holder can implement the modified REMS 30 days after
receipt by the FDA, the changes to the REMS are not considered final until approved by the
FDA.

If the FDA informs the application holder (within 14 days of receipt) that information necessary
for the FDA to act on the submission is missing, the application holder should delay
implementation. The missing information should be submitted as soon as possible, but no later
than 10 days after notification. If the missing information is not received within 10 days of the
FDA request, the FDA may issue a complete response letter.

           C.       Major REMS Modifications

The FDA will review and act on proposed major REMS modifications within 180 days of
receipt. 33 Proposed major REMS modifications must not be implemented before FDA
approval. 34

           D.       REMS Modification Due to Safety Labeling Changes

The FDA will review and act on proposed conforming REMS modifications within 60 days of
receipt and will review and act on modifications not considered conforming within 180 days of
receipt. Proposed major REMS modifications, including modifications due to safety labeling
changes, must not be implemented before FDA approval. 35

The 60- or 180-day review time frame does not begin until the FDA receives the REMS
modification to conform or align with the approved (or ordered) safety labeling changes. Even if

32
     See section 505-1(h)(2)(A)(ii) of the FD&C Act.
33
   See section 505-1(h)(2)(A)(i) of the FD&C Act. The 180-day review time frame does not apply if the dispute
resolution process described in section 505-1(h)(4) applies.
34
     See 21 CFR 314.70(b) and 21 CFR 601.12(b)(3) and (f)(1).
35
  See 21 CFR 314.70(b)(3). It is the FDA’s view that the labeling changes process under 21 CFR 314.70 and
601.12 continues to be available to application holders in situations in which application holders become aware of
newly acquired information, including in circumstances that meet the criteria for submission of a CBE-0.



                                                         15
           Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 20 of 27
                            Contains Nonbinding Recommendations


a REMS modification due to a safety labeling changes supplement is submitted at the same time
as the corresponding proposed safety labeling changes, or after submission but before the
approval of the labeling supplement (see section IV.C., Submission of Proposed REMS
Changes), the 60- or 180-day review time frame does not begin until the associated labeling
supplement is approved (or ordered) 36 and the REMS modification supplement is amended, if
necessary, to accurately reflect the approved labeling.

           E.       Submissions Containing More Than One Type of REMS Change

Because the FDA takes one action per supplement, submissions that contain REMS changes of
different types will be reviewed and acted on based on the time frame for the longer review
clock. Therefore, the FDA will review and act on submissions that include both minor and major
REMS modifications within 180 days of receipt (to allow sufficient time for review of the major
modifications). The FDA will review and act on submissions containing both minor
modifications and REMS revisions within 60 days (to allow sufficient time for review of the
minor modifications).

           F.       REMS Modifications Included in Other Submissions

Proposed REMS modifications submitted with a REMS assessment required in accordance with
the timetable for submission of assessments of the REMS will be reviewed concurrently with the
REMS assessments. Action on the proposed REMS modifications will follow review of the
REMS assessment.

Proposed REMS modifications submitted in an efficacy or CMC supplement will be reviewed
and acted on as part of that supplement, and not according to the time frames described above. 37
REMS modifications submitted as part of an efficacy or CMC supplement may not be
implemented until approved.

           G.       Posting Revised and Modified REMS on the FDA Website

The FDA intends to post updated REMS reflecting REMS revisions on the website within 14
days of receipt of the submission. 38

The FDA intends to post updated REMS reflecting REMS modifications on the website within 3
days of approval.




36
     See section 505-1(h)(2)(A)(iii) of the FD&C Act.
37
   For more information on the FDA’s review of efficacy supplements, see the guidance for industry Standards for
the Prompt Review of Efficacy Supplements, Including Priority Efficacy Supplements (May 1998). For more
information on the FDA’s review of CMC supplements, see the guidance for industry Changes to an Approved NDA
or ANDA (April 2004).
38
     See https://www.accessdata.fda.gov/scripts/cder/rems/.


                                                          16
          Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 21 of 27
                           Contains Nonbinding Recommendations


VI.       CONTACT INFORMATION

The contacts for questions about a proposed REMS revision or modification are as follows:

      •   Center for Drug Evaluation and Research:

          ‒   For a drug under an NDA or BLA: the regulatory project manager in the Office of
              New Drugs review division responsible for that drug

          ‒   For a drug under an ANDA: the REMS coordinator in the Office of Bioequivalence
              in the Office of Generic Drugs

          ‒   For modifications of SS REMS: the regulatory project manager in the Project
              Management Staff, Office of Surveillance and Epidemiology

      •   Center for Biologics Evaluation and Research:

          ‒   The regulatory project manager in the office responsible for that drug




                                                  17
      Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 22 of 27
                       Contains Nonbinding Recommendations


                             APPENDIX:
         SUBMISSION PROCEDURES FOR CHANGES TO APPROVED REMS

Table A summarizes the relevant information to include in submissions for changes (revisions
and modifications) to approved risk evaluation and mitigation strategies (REMS).

Table A: Information to Include in Submissions of Proposed REMS Changes
  Type of
                                    Instructions for
   REMS                                                    Other         REMS        Adequate
                   Submission         Completing
  Change/                                               Administrat      History3    Rationale
                    Identifier        Form FDA
 Submission                                             ive Content2                     4
                                         356h1
    Type
                                    Field 21 – Select
                                      “Other” and
                                     enter “REMS
    REMS                               Revision”                                       Not
                REMS REVISION                            Items5 b-h    Recommended
   Revision                                                                          required
                                    Field 25 – Enter
                                        “REMS
                                       Revision”

                     NEW
                 SUPPLEMENT
                                    Field 21 – Select
                FOR [NDA/BLA/
                                        “REMS
                    ANDA]6
                                      Supplement”
                  [assigned #]
   Minor                            Field 23 – Select
                  CHANGES
   REMS                                “CBE-30”          Items b-i     Recommended   Required
                    BEING
 Modification
                EFFECTED IN 30      Field 25 – Enter
                    DAYS            “Proposed Minor
                                         REMS
                  PROPOSED
                                     Modification”
                 MINOR REMS
                MODIFICATION

                                                                                     continued




                                               18
       Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 23 of 27
                        Contains Nonbinding Recommendations


Table A, continued
  Type of
                                    Instructions for
   REMS                                                    Other         REMS        Adequate
                     Submission       Completing
  Change/                                               Administrat      History3    Rationale
                      Identifier      Form FDA
 Submission                                             ive Content2                     4
                                         356h1
    Type
                       NEW
                  SUPPLEMENT        Field 21 – Select
                        FOR             “REMS
                 [NDA/BLA/ANDA        Supplement”
                          ]
                    [assigned #]    Field 23 – Select
 Major REMS                         “Prior Approval
                                                         Items b-i     Recommended   Required
 Modification        PRIOR               (PA)”
                   APPROVAL
                  SUPPLEMENT        Field 25 – Enter
                                    “Proposed Major
                   PROPOSED              REMS
                  MAJOR REMS         Modification”
                 MODIFICATION

                        NEW
                                    Field 21 – Select
                  SUPPLEMENT
                                        “REMS
                        FOR
                                      Supplement”
                 [NDA/BLA/ANDA
   REMS            ] [assigned #]   Field 23 – Select
 Modification                       “Prior Approval
                     PRIOR
   Due to                                (PA)”
                   APPROVAL
   Safety         SUPPLEMENT
  Labeling                          Field 25 – Enter
                                       “Proposed         Items b-i     Recommended   Required
  Changes          PROPOSED
                                         REMS
                      REMS
   (Major                             Modification
                 MODIFICATIONS
   REMS                              Due to Safety
                 DUE TO SAFETY
 Modification)                          Labeling
                    LABELING
                                        Changes
                    CHANGES
                                      Submitted in
                 SUBMITTED IN
                                      Supplement
                  SUPPLEMENT
                                    [supplement #]”
                  [supplement #]

                                                                                     continued




                                               19
      Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 24 of 27
                       Contains Nonbinding Recommendations


Table A, continued
  Type of
                                   Instructions for
   REMS                                                   Other         REMS        Adequate
                     Submission      Completing
  Change/                                              Administrat      History3    Rationale
                      Identifier     Form FDA
 Submission                                            ive Content2                     4
                                        356h1
    Type
                      NEW
                SUPPLEMENT
                                   Field 21 – Select
                      FOR
                                       “REMS
               [NDA/BLA/ANDA
                                     Supplement”
                 ] [assigned #]
  Multiple                         Field 23 – Select
                   PRIOR
  Types of                         “Prior Approval
                 APPROVAL
   REMS                            (PA)” or “CBE-
                SUPPLEMENT                              Items b-i     Recommended   Required
 Changes in                               30”
   Same         OR CHANGES
                                   Field 25 – Enter
 Submission        BEING
                                      “Proposed
               EFFECTED IN 30
                                        REMS
                   DAYS
                                    Modification”
                 PROPOSED
                   REMS
               MODIFICATIONS

                                                                                    continued




                                              20
       Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 25 of 27
                        Contains Nonbinding Recommendations


Table A, continued
  Type of
                                      Instructions for
   REMS                                                      Other         REMS        Adequate
                     Submission         Completing
  Change/                                                 Administrat      History3    Rationale
                      Identifier        Form FDA
 Submission                                               ive Content2                     4
                                           356h1
    Type
                      NEW
                  SUPPLEMENT
                 FOR [NDA/BLA]        Field 21 – Select
                   [assigned #]           “Efficacy
                                        Supplement”
                     PRIOR              and “REMS
                   APPROVAL             Supplement”
  Efficacy        SUPPLEMENT
 Supplement                           Field 23 – Select
    With         < other supplement   “Prior Approval
                                                           Items b-i     Recommended   Required
  Proposed         identification >        (PA)”
   REMS
 Modifications     [EFFICACY          Field 25 – Enter
                  SUBMISSION             “Efficacy
                    CONTENT            Supplement”
                 INFORMATION]         and “Proposed
                                           REMS
                  PROPOSED             Modification”
                    REMS
                 MODIFICATION

                                                                                       continued




                                                 21
       Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 26 of 27
                        Contains Nonbinding Recommendations


Table A, continued
  Type of
                                      Instructions for
   REMS                                                      Other         REMS        Adequate
                     Submission         Completing
  Change/                                                 Administrat      History3    Rationale
                      Identifier        Form FDA
 Submission                                               ive Content2                     4
                                           356h1
    Type
                        NEW
                  SUPPLEMENT
                        FOR
                 [NDA/BLA/ANDA
                   ] [assigned #]     Field 21 – Select
                                           “CMC
                     PRIOR              Supplement”
                   APPROVAL             and “REMS
                 SUPPLEMENT or          Supplement”
   CMC6            CHANGES
                     BEING            Field 23 – Select
 Supplement
                 EFFECTED in 30        “CBE-30” or
    With
                      Days            “Prior Approval      Items b-i     Recommended   Required
  Proposed
                                           (PA)”
   REMS
                 < other supplement
 Modifications                        Field 25 – Enter
                   identification >
                                           “CMC
                     [CMC             Supplement and
                  SUBMISSION             “Proposed
                   CONTENT                 REMS
                 INFORMATION]          Modification”

                  PROPOSED
                    REMS
                 MODIFICATION

                                                                                       continued




                                                 22
          Case 8:20-cv-01320-TDC Document 62-2 Filed 06/10/20 Page 27 of 27
                           Contains Nonbinding Recommendations


Table A, continued
     Type of
                                          Instructions for
      REMS                                                       Other            REMS            Adequate
                       Submission           Completing
     Change/                                                  Administrat         History3        Rationale
                        Identifier          Form FDA
    Submission                                                ive Content2                             4
                                               356h1
       Type
                                          Field 21 – Select
                          NEW
                                              “REMS
                     SUPPLEMENT
                                            Supplement”
                           FOR                                                                   Required:
                                            and “Other”;
                    [NDA/BLA/ANDA                                                                    The
                                             then enter
                      ] [assigned #]                                                              required
                                              “REMS
                                            Assessment”                                            REMS
      REMS              PRIOR
                                                                                                 assessmen
    Assessment        APPROVAL
                                          Field 23 – Select                                      t included
       With         SUPPLEMENT or
                                           “CBE-30” or           Items b-i     Recommended        with the
     Proposed         CHANGES
                                          “Prior Approval                                        supplemen
      REMS              BEING
                                               (PA)”                                                 t is
    Modifications   EFFECTED in 30
                                                                                                 considered
                         Days             Field 25 – Enter                                           the
                                              “REMS                                               adequate
                        REMS
                                           Assessment”                                            rationale
                    MODIFICATION/
                                          and “Proposed
                        REMS
                                               REMS
                     ASSESSMENT
                                           Modification”
1
  The field numbers in this column correspond to the number boxes on Form FDA 356h.
2
  See section IV.B.1., Administrative Content, of the guidance.
3
  See section IV.B.2., REMS History, of the guidance.
4
  See section IV.B.3., Adequate Rationale for REMS Modifications, of the guidance.
5
  Items as listed in section IV.B.1., Administrative Content, of the guidance.
6
  NDA = new drug application; BLA = biologics license application; ANDA = abbreviated new drug application;
CMC = chemistry, manufacturing, and controls




                                                      23
